Citation Nr: 1644258	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for residuals of 3rd degree burns of the arm, wrist and hand.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2014, the Board remanded the claims for further development.  The AOJ continued the previous denial in a February 2015 supplemental statement of the case (SSOC).  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Chronic residuals of 3rd degree burns of the arm, wrist and hand did not have their clinical onset in service and are not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for residuals of 3rd degree burns of the arm, wrist and hand are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The record reflects that the RO provided the Veteran with the requisite notice in letters dated October 2008, January 2009, and January 2010, all prior to the initial March 2010 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  Pursuant to the March 2014 Board remand, all identified and available post-service treatment records have been obtained.  Additionally, the Veteran was afforded VA examinations in September 2014 for his claimed disabilities.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Consequently, the Board finds that the RO substantially complied with the remand orders.  D'Aries, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253   (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

However, 38 C.F.R. § 3.303 (b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)).

III.  Sleep disorder

The Veteran claims that his duties while serving in combat in Vietnam required sleep deprivation and interruption.  He maintains that he continued having an irregular sleeping pattern in the years following service.  See, e.g., September 2008 claim.

Service treatment records document no complaint, finding, or diagnosis pertaining to sleep impairment.

Post-service treatment records reflect that the Veteran requested a sleep study in May 2008.  Following a July 2008 sleep study, a VA physician diagnosed obstructive sleep apnea (OSA).  On March 2009 follow up, the Veteran declined sleeping medications because he did not like how he felt after taking sleeping pills in the 1960s.  The Veteran further reported that he had dealt with insomnia for 40 years and "it is hard to change habits."

In an October 2009 statement, the Veteran reported that he was concerned with his sleep abnormality following service, but "was told that some people only need 4 hours of sleep."  He took sleeping pills, but stopped using them because they made him feel extremely sluggish or disoriented. 

On September 2014 VA examination, the Veteran reported he had years of loud snoring and non-refreshing sleep.  His snoring bothers others and he is sleepy in the daytime.  He goes to bed at 9 to 11:30 and wakes up at 4:30.  His sleep has been very interrupted since Vietnam when he had multiple shifts staying awake for multiple hours at night and no regular schedule for a number of years.  The Veteran noted morning headaches, trouble concentrating, and occasionally symptoms consistent with restless leg syndrome.  He denied cataplexy, sleep paralysis, nightmares, sleepwalking or sleep talking.  The Veteran used a continuous positive airway pressure (CPAP) machine.  Following review of the claims file, the examiner opined that the Veteran's sleep apnea is not related to service.  The examiner reasoned that there is no evidence or supporting documentation of snoring and daytime sleepiness during service.  Additionally, his weight was documented as 150 pounds on exit from the service, while it was 240 pounds at the time of the 2008 sleep study.  Weight is a known contributing factor to sleep apnea and is likely to be the major cause of this Veteran's sleep apnea.  Further, chronic sleep deprivation and overfatigue do not cause sleep apnea.   The Veteran did have sleep deprivation that have given rise to insomnia which persists to this day and has contributed to his current sleep problem, however this is separate from the sleep apnea.  

The Board finds that the criteria for service connection for obstructive sleep apnea are not met.  In this case, the Veteran has not specifically contended, and the evidence does not show, in-service complaints, findings, or diagnoses pertaining to sleep apnea.  As above, service treatment records are negative for sleep problems and while the Veteran has competently reported "trouble sleeping" associated with insomnia beginning during military service, the first indication of sleep apnea is dated in a May 2008 VA treatment record in which the Veteran requested a sleep study.

Furthermore, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed sleep apnea is in any way related to his service.  In fact, in the only opinion of record to address the question such question, the September 2014 VA examiner determined that the currently diagnosed sleep apnea was less likely than not related to the Veteran's service.  This opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for his conclusion.  No contrary, competent evidence on the question of direct relationship to service has been presented or identified. 

Although the Veteran has asserted that he has had trouble sleeping since service, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does have the medical training or expertise to competently attribute symptoms to a specific diagnosis, or to provide a probative opinion on the question of medical etiology.  Matters of diagnosis and etiology of the complex disability here issue are based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438; Davidson, 581 F.3d at 1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value. 

Thus, the Board finds that the only competent, probative opinion to address the relationship, if any, between current sleep apnea and service weighs against this aspect of the claim.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that the weight to be attached to medical opinions is within the province of the Board).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). Significantly, in this case, the VA examiner considered the Veteran's assertions as to continuity of symptoms, and still rendered an opinion that weighs against a finding of direct service connection.

For all the foregoing reasons, service connection for sleep apnea must be denied.  The Board finds that the preponderance of the evidence weights against awarding service connection for sleep apnea.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

Finally, there is lay evidence of record reflecting that the Veteran has insomnia that was manifested during active service.  Insomnia or habitual sleeplessness is a symptom that has not been attributed to an underlying disability.  The 2014 VA examiner made it clear that insomnia is separate from obstructive sleep apnea and not a part of that disorder.  Absent a showing of underlying disability that is related to service, there is no basis for granting service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. 

App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

IV.  Residuals of 3rd degree burns of the arm, wrist and hand

The Veteran claims that he has scars and discoloration as a result of 3rd degree gasoline burns he suffered on August 23, 1968 (the date of his discharge) while trying to start a stalled car.  The Veteran asserts that he sought medical treatment on base and was treated with morphine, Neosporin and cocoa butter, and was wrapped with bandages and put in a sling.  He was allowed to leave late that night to catch a military stand-by flight.  See, e.g., May 2010 notice of disagreement.

Service treatment records are silent for complaints or treatment of a burn.

Post-service, the record does not contain any complaints until his January 2009 claim for compensation, over 40 years after the alleged injury.

The Veteran was afforded a VA examination in September 2014.  Following examination of the Veteran and review of the claims file, the examining physician opined that the claimed condition was less likely than not caused by the claimed in-service burn.  The examiner noted that the claims file does not support the Veteran's contentions of in-service treatment or post-service care, nor has the Veteran been able to produce documentation supporting the alleged incident.

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran's claimed residuals of 3rd degree burns of the arm, wrist and hand were incurred in service.

In so finding, the Board notes that there is no evidence of residuals of a burn in service or for many years thereafter.  The record simply does not contain any probative evidence relating current residuals of burn to active service or events therein.  The Board acknowledges the Veteran's statements that he suffered a burn injury in service.  However, no such assertion was made until January 2009, the time of his initial claim for service connection.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

The only other evidence regarding a nexus between the Veteran's residuals of 3rd degree burns of the arm, wrist and hand and service is the opinion of the September 2014 VA examiner, which concluded that the Veteran's residuals are less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for residuals of 3rd degree burns of the arm, wrist and hand, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for residuals of 3rd degree burns of the arm, wrist and hand is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


